DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/24/2019.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 39, 44-46 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over  Wager et al US 2017/0024818 in view of Shen et al US 2011/0099548.

 	As per claim 39,  Wager discloses a method performed in an initiating runtime for migrating an actor instance of an actor to a target runtime, the method comprising: 
  	obtaining, from a blockchain entity, an ownership token associated with the actor instance of the actor ( par 0031, instance in which a token is exchanged, and par  verifying, by the first entity computer, the ownership position of the tokens by the second entity), and 
  	using the ownership token for migrating the actor instance  (par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities)
	Wager does not explicitly disclose verifying the instance for migrating.

 	However, Shen discloses verifying the instance for migrating (par 0010, a source host platform of a virtual machine to be migrated, a Migration Authority (MA), and a target host platform of the virtual machine to be migrated).  

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  providing the ownership of token verification of Wager, based on the teaching of  migrating the instance verifying on the security parameter  of the target system of the Shen, because doing so would provide a virtual machine migration decision-making solution capable of ensuring the security of virtual machine migration in a virtual trusted platform( par 0007).


 	As per claim 44, Wager in view of Shen discloses the method as claimed in claim 39, the combination discloses comprising, prior to the obtaining, sending one or more requests to the blockchain entity requesting an entry in the blockchain for each actor instance of the actor, each of the one or more requests comprising a unique identification for a respective actor instance of the actor (Wager, par 0074 [0079] Thus, a request from the participating entity 105 may include details of the transaction including an identity of the participating entity 115 that has the tokens and the terms of the agreement. A request from the participating entity 110 may also include corresponding details of the transaction including an identity of the participating entity 105 that has the funds and the terms of the agreement).  

 	As per claim 45, Wager in view of Shen discloses the method as claimed in claim 39, the combination discloses comprising, upon terminating an application comprising the actor, sending one or more requests to the blockchain entity for revoking each entry associated with a respective actor instance (Wager par 0096  prior to a terminating action of rejecting the requests ).   

 	

 	As per claim 46,  Wager discloses An initiating runtime for migrating an actor instance of an actor to a target runtime, the initiating runtime comprising: 
 	a communications interface (par 0037  The system 100 may also include a communications network 125); and 
 	processing circuitry configured to ( fig. 1, par 0014 processor executing the program ):  3Attorney Ref.: 1009-3469 / P49835 US1 
 	obtaining, from a blockchain entity, an ownership token associated with the actor instance of the actor ( par 0031, instance in which a token is exchanged, and par 0055/0065, the request from the participant entity 115 maybe a request for tokens and par 0056, the service entity 140 that issues the tokens, wherein the  token is has been issued from  and 0041 system 100 utilizing the blockchain technology with a distributed ledger along with a consensus operation becomes effective with the inclusion of a plurality of participating entities, and 0095 the ownership position of the participating entity 115 for tokens may also have a corresponding operation for the participating entity 105), the ownership token being verifiable by a blockchain of the blockchain entity (par 0015 /0066 verifying, by the first entity computer, the ownership position of the tokens by the participating entity; clam 1 verifying, by the first entity computer, the ownership position of the tokens by the second entity), and 
  	using the ownership token for migrating the actor instance  (par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities)
	Wager does not explicitly disclose verifying the instance for migrating.

 	However, Shen discloses verifying the instance for migrating (par 0010, a source host platform of a virtual machine to be migrated, a Migration Authority (MA), and a target host platform of the virtual machine to be migrated).  

 	 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  providing the ownership of token verification of Wager, based on the teaching of  migrating the instance verifying on the security parameter  of the target system of the Shen, because doing so would provide a virtual machine migration decision-making solution capable of ensuring the security of virtual machine migration in a virtual trusted platform( par 0007).


 	As per claim 51, Wager in view of Shen discloses the initiating runtime as claimed in claim 46, wherein the processing circuitry is configured to, prior to obtaining the ownership token, send one or more requests to the blockchain entity requesting an entry in the blockchain for each actor instance of the actor, each of the one or more requests comprising a unique identification for a respective actor instance of the actor ( Wager, par 0074 [0079] Thus, a request from the participating entity 105 may include details of the transaction including an identity of the participating entity 115 that has the tokens and the terms of the agreement. A request from the participating entity 110 may also include corresponding details of the transaction including an identity of the participating entity 105 that has the funds and the terms of the agreement).  

 	As per claim 52, Wager in view of Shen discloses the initiating runtime as claimed in claim 46, wherein the processing circuitry is configured to, upon terminating an application comprising the actor, send one or more requests to the blockchain entity for revoking each entry associated with a respective actor instance ( Wager par 0096  prior to a terminating action of rejecting the requests).  



Claims 53, 55-59,61-63,65,67-68 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over  Wager et al US 2017/0024818 in view of Wilson et al US 2016/0292680.

 	As per claim 53, Wager discloses a method, in a blockchain entity configured to maintain a blockchain in coordination with zero or more other blockchain entities, for verifying a migration of an actor instance of an actor from an initiating runtime to a target runtime, the method comprising: 
 	providing, to the initiating runtime, an ownership token associated with the actor instance of the actor (par 0031, instance in which a token is exchanged, and par 0055/0065, the request from the participant entity 115 maybe a request for tokens and par 0056, the service entity 140 that issues, i.e. providing, the tokens, wherein the  token is has been issued from  and 0041 system 100 utilizing the blockchain technology with a distributed ledger along with a consensus operation becomes effective with the inclusion of a plurality of participating entities, and 0095 the ownership position of the participating entity 115 for tokens may also have a corresponding operation for the participating entity 105), the ownership token being verifiable by the blockchain of the 5Attorney Ref.: 1009-3469 / P49835 US1 blockchain entity (par 0015 /0066 verifying, by the first entity computer, the ownership position of the tokens by the participating entity; clam 1 verifying, by the first entity computer, the ownership position of the tokens by the second entity ), and 
 	verifying, upon request from the initiating runtime, a registration of a transfer of the ownership token ( par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities and claim 1,  upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity, wherein the tokens are generated using a blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the tokens being added to a block in the blockchain-base system according to the consensus algorithm and wherein updating the ownership position of the tokens from the second entity to the third entity comprises at least in part adding a new block ).  
 	Wager does not explicitly disclose a registration of a transfer of token.
 	However, Wilson discloses a registration of a transfer of token(par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain. ).  

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  providing the ownership of token verification of Wager, based on the teaching of  registering ownership of the token for transaction of Wilson, because doing so would provide digital assets represents digitized ownership of a conventional asset ( par 0005).

	As per claim 55, Wager in view of Wilson discloses the method as claimed in claim 53, further comprising receiving, from the initiating runtime at least one condition to be fulfilled by a target runtime for the transfer of the ownership token to be registered ( Wager discloses par 0015 /0066 verifying, by the first entity computer, the ownership position of the tokens by the participating entity; clam 1 verifying, by the first entity computer, the ownership position of the tokens by the second entity and   in view of Wilson discloses par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain).  

 	As per claim 56, Wager in view of Wilson discloses the method as claimed in claim 53, further comprising registering in the blockchain a change of ownership by incorporating in the blockchain a transaction block for the transfer (Wager discloses par 0031, instance in which a token is exchanged, and par 0055/0065, the request from the participant entity 115 maybe a request for tokens and par 0056, the service entity 140 that issues, i.e. providing, the tokens, wherein the  token is has been issued from  and 0041 system 100 utilizing the blockchain technology with a distributed ledger along with a consensus operation becomes effective with the inclusion of a plurality of participating entities, and 0095 the ownership position of the participating entity 115 for tokens may also have a corresponding operation for the participating entity 105 and Wilson discloses par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain  ).  

 	As per claim 57, Wager in view of Wilson discloses The method as claimed in claim 53, further comprising: the combination discloses 
 	receiving, from the initiating runtime, a request for registering a transfer of the ownership token to the target runtime, and verifying the registration of the transfer of the ownership token upon successful check of the ownership (Wager, par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities and claim 1,  upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity, wherein the tokens are generated using a blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the tokens being added to a block in the blockchain-base system according to the consensus algorithm and wherein updating the ownership position of the tokens from the second entity to the third entity comprises at least in part adding a new block  and Wilson discloses par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain).  

 	As per claim 58, Wager in view of Wilson discloses the method as claimed in claim 57, wherein the verifying comprises verifying fulfillment of at least one condition that the target runtime has to fulfil for the transfer of the ownership token to be registered ( Wager  par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities and claim 1,  upon the successful verification of the ownership position of the tokens, and the tokens being added to a block in the blockchain-base system according to the consensus algorithm and wherein updating the ownership position of the tokens from the second entity to the third entity comprises at least in part adding a new block and  Wilson discloses par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain).  


 	As per claim 59, Wager discloses a blockchain entity configured to maintain a blockchain in coordination with zero or more other blockchain entities, wherein the blockchain entity is configured for verifying a migration of an actor instance of an actor of from an initiating runtime to a target runtime, the blockchain entity comprising: 
 	a communications interface (par 0037  The system 100 may also include a communications network 125); and 
 	processing circuitry configured to ( fig. 1, par 0014 processor executing the program ):  3Attorney Ref.: 1009-3469 / P49835 US1 
 	obtaining, from a blockchain entity, an ownership token associated with the actor instance of the actor ( par 0031, instance in which a token is exchanged, and par 0055/0065, the request from the participant entity 115 maybe a request for tokens and par 0056, the service entity 140 that issues the tokens, wherein the  token is has been issued from  and 0041 system 100 utilizing the blockchain technology with a distributed ledger along with a consensus operation becomes effective with the inclusion of a plurality of participating entities, and 0095 the ownership position of the participating entity 115 for tokens may also have a corresponding operation for the participating entity 105), the ownership token being verifiable by a blockchain of the blockchain entity (par 0015 /0066 verifying, by the first entity computer, the ownership position of the tokens by the participating entity; clam 1 verifying, by the first entity computer, the ownership position of the tokens by the second entity), and 
  	using the ownership token for migrating the actor instance  (par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities)
	Wager does not explicitly disclose verifying the instance for migrating.

 	However, Shen discloses verifying the instance for migrating (par 0010, a source host platform of a virtual machine to be migrated, a Migration Authority (MA), and a target host platform of the virtual machine to be migrated).  

 	 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  providing the ownership of token verification of Wager, based on the teaching of  migrating the instance verifying on the security parameter  of the target system of the Shen, because doing so would provide a virtual machine migration decision-making solution capable of ensuring the security of virtual machine migration in a virtual trusted platform( par 0007).


 	As per claim 61, Wager in view of Shen discloses the blockchain entity as claimed in claim 59, wherein the processing circuitry is configured to receive, from the initiating runtime, at least one condition to be fulfilled by a target runtime for the transfer of the ownership token to be registered (Wager discloses par 0015 /0066 verifying, by the first entity computer, the ownership position of the tokens by the participating entity; clam 1 verifying, by the first entity computer, the ownership position of the tokens by the second entity and   in view of Wilson discloses par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain ).  

 	As per claim 62, Wager in view of Shen discloses the blockchain entity as claimed in claim 59, wherein the processing circuitry is configured to register in the blockchain a change of ownership by incorporating in the blockchain a transaction block for the transfer (Wager discloses par 0031, instance in which a token is exchanged, and par 0055/0065, the request from the participant entity 115 maybe a request for tokens and par 0056, the service entity 140 that issues, i.e. providing, the tokens, wherein the  token is has been issued from  and 0041 system 100 utilizing the blockchain technology with a distributed ledger along with a consensus operation becomes effective with the inclusion of a plurality of participating entities, and 0095 the ownership position of the participating entity 115 for tokens may also have a corresponding operation for the participating entity 105 and Wilson discloses par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration).  

 	As per claim 63, Wager in view of Shen discloses the blockchain entity as claimed in claim 59, wherein the processing circuitry is configured to: receive, from the initiating runtime, a request for registering a transfer of the ownership token to the target runtime, and verify the registration of the transfer of the ownership token upon successful check of the ownership ( Wager, par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities and claim 1,  upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity, wherein the tokens are generated using a blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the tokens being added to a block in the blockchain-base system according to the consensus algorithm and wherein updating the ownership position of the tokens from the second entity to the third entity comprises at least in part adding a new block  and Wilson discloses par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network).  


 	As per claim 65, Wager discloses a method in a target runtime for migration of an actor instance of an actor from an initiating runtime to the target runtime, the method comprising:  
 	8Attorney Ref.: 1009-3469 / P49835 US1 receiving, from the initiating runtime, an initiation request for initiating a migration of the actor instance, the initiation request identifying the actor instance of the actor ( par 0031, instance in which a token is exchanged, and par 0055/0065, the request from the participant entity 115 maybe a request for tokens and par 0056, the service entity 140 that issues, i.e. providing, the tokens, wherein the  token is has been issued from  and 0041 system 100 utilizing the blockchain technology with a distributed ledger along with a consensus operation becomes effective with the inclusion of a plurality of participating entities, and 0095 the ownership position of the participating entity 115 for tokens may also have a corresponding operation for the participating entity 105), and verifying, with a blockchain entity, that a transfer request for transferring an ownership token is registered in the blockchain entity, the ownership token being associated with the actor instance of the actor (par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities and claim 1,  upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity, wherein the tokens are generated using a blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the tokens being added to a block in the blockchain-base system according to the consensus algorithm and wherein updating the ownership position of the tokens from the second entity to the third entity comprises at least in part adding a new block ).  
	Wager does not explicitly disclose a registration of a transfer of token.
 	However, Wilson discloses a registration of a transfer of token(par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain. ).  

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  providing the ownership of token verification of Wager, based on the teaching of  registering ownership of the token for transaction of Wilson, because doing so would provide digital assets represents digitized ownership of a conventional asset ( par 0005).
 	As per claim 67, Wager in view of Wilson discloses The method as claimed in claim 65, further comprising, upon successful verification, receiving the actor instance (Wager  par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities).  



 	As per claim 68, Wager discloses a target runtime for migration of an actor instance of an actor from an initiating runtime to the target runtime, the target runtime comprising:
 	 a communications interface; and processing circuitry configured to: 
 	receive, from the initiating runtime, an initiation request for initiating a migration of the actor instance, the initiation request identifying the actor instance of the actor (par 0031, instance in which a token is exchanged, and par 0055/0065, the request from the participant entity 115 maybe a request for tokens and par 0056, the service entity 140 that issues the tokens, wherein the  token is has been issued from  and 0041 system 100 utilizing the blockchain technology with a distributed ledger along with a consensus operation becomes effective with the inclusion of a plurality of participating entities, and 0095 the ownership position of the participating entity 115 for tokens may also have a corresponding operation for the participating entity 105 ), and  9Attorney Ref.: 1009-3469 / P49835 US1 
 	verify, with a blockchain entity, that a transfer request for transferring an ownership token is registered in the blockchain entity, the ownership token being associated with the actor instance of the actor par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities and claim 1,  upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity, wherein the tokens are generated using a blockchain-based system in which a consensus algorithm operating on a plurality of distributed computer nodes updates a distributed ledger in which multiple copies of the distributed ledger exist across the plurality of distributed computer nodes, and the tokens being added to a block in the blockchain-base system according to the consensus algorithm and wherein updating the ownership position of the tokens from the second entity to the third entity comprises at least in part adding a new block ).  
 	Wager does not explicitly disclose a registration of a transfer of token.
 	However, Wilson discloses a registration of a transfer of token(par 0062 token as a proof of ownership and a hash of the digital asset data can be passed through the present inventive concept and recorded,i.e. registration, on a public, semi-public or private distributed ledger network,i.e. blockchain. ).  

 Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of  providing the ownership of token verification of Wager, based on the teaching of  registering ownership of the token for transaction of Wilson, because doing so would provide digital assets represents digitized ownership of a conventional asset ( par 0005).

  	

 	As per claim 70, Wager in view of Wilson discloses the target runtime as claimed in claim 68, wherein the processing circuitry is configured to, upon successful verification, receive the actor instance( Wager  par 0015/0066 upon the successful verification of the ownership position of the tokens, updating, by the first entity computer, the ownership position of the tokens from the second entity to the third entity. Wherein the token/instance is being migrated from the one entity to the other entities).  






Allowable Subject Matter
Claims 40-43,47-50,54,60,64 and 66 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Such as include all the corresponding claims to the all the independents claims respectively.






Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramamoorthy US 2008/0271130 discloses creating a token that identifies one of servers for either creating or modifying a file e.g. MPEG file, in a distributed virtual file system, where the token has an expiry greater than a propagation time between the identified server and the servers. The distributed virtual file system is configured to be accessible over the internet and distributed over the internet, and ownership of the token is assigned to one of multiple clients that requests either creation or modification of the file to identify a token-owning client.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495